FILED
                              NOT FOR PUBLICATION                           DEC 28 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 ORLANDO GONZALEZ-HENRIQUEZ,                      No. 07-71425

               Petitioner,                        Agency No. A097-340-036

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and CLIFTON, Circuit Judges.

        Orlando Gonzalez-Henriquez, a native and citizen of El Salvador, petitions

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s decision denying his application for protection under the



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

NED/Research
Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.

§ 1252. We review for substantial evidence, Silaya v. Mukasey, 524 F.3d 1066,

1070 (9th Cir. 2008), and we deny the petition for review.

         Substantial evidence supports the agency’s denial of CAT relief based on its

findings that Gonzalez-Henriquez did not establish a likelihood of torture by, at the

instigation of, or with the consent or acquiescence of the El Salvadoran

government, see Zheng v. Ashcroft, 332 F.3d 1186, 1194 (9th Cir. 2003)

(acquiescence requires “both actual knowledge and willful blindness”), and its

finding that Gonzalez-Henriquez failed to show he would be unable to relocate

safely within El Salvador, see Hasan v. Ashcroft, 380 F.3d 1114, 1122-23 (9th Cir.

2004).

         PETITION FOR REVIEW DENIED.




NED/Research                               2                                   07-71425